Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 09/08/2021 has been entered. Claims 1, 8, 9, 11, 17-21, 28-32, 34, 36-38, 43, 84-88 are pending. Claims 2-7, 10, 12-16, 22-27, 33, 35, 39-42, and 44-83, are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an image collector, recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, 11, 17-21, 28-32, 34, 36-38, 43, 84-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim recites “the wetting surface being designed to present wetting to the lubricating fluid preferentially relative to the bodily fluids” in line 13. The recited term “preferentially” does not appear to add any further limitation in the claim and thus the metes and bounds of the recited term “preferentially” is not clear in the claim. 
Claims 20 and 43 encompass similar defects. Appropriate correction/explanation is required.
Claims 1, 8, 9, 11, 17-19, 21, 28-32, 34, 36-38, 84-88 are rejected for being dependent on a rejected based claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43 is/are rejected under 35 U.S.C. 102 as being unpatentable by Aizenberg (US 20140147627).
In regards claim 43, Aizenberg disclose an optically transparent article (slippery liquid-infused porous surfaces (SLIPS); abstract and para [0334]; FIG. 9D shows various shapes and form of the substrate) for attaching to the distal end or distal window of an insertion tube of an endoscope (The slippery surface is formed over a flat substrate, a round substrate, a cylindrical substrate, or a geometrically complex substrate. For example, SLIPS is formed inside a cylindrical tube; para [0082]; Para [0036], [0083], [0084]), comprising: 
a transparent substrate (The substrate comprises a polymer, metal, sapphire, glass, carbon in different form, or ceramic. [0014]) having a wetting surface designed to entrain a layer of a lubricating fluid on the wetting surface,
 the substrate being designed to be removably affixed (For example, SLIPS is formed inside a cylindrical tube; para [0082], FIG. 9B; Such tube can be removably affixed on an endoscope.) to a distal end of the endoscope (Such slippery surface is formed over a flat substrate, a round substrate, a cylindrical substrate, or a geometrically complex substrate. Para [0036]) and to exclude tissues and bodily fluids from interference with an image collector of the endoscope (Porous surface on the SLPIS provide attachment to a liquid B which is soaked in the porous surface. The liquid B is slippery/non-sticking to the outside environments. Para [0190].),

the wetting surface designed to present high wetting to the lubricating fluid  preferentially relative to miscibility of the lubricating fluid in bodily fluids to which the endoscope distal end is to be exposed, the wetting surface and its wetting characteristics designed to entrain the lubricating fluid in a layer to form an ultra-smooth, slippery, optically transparent layer over the wetting surface during exposure to the tissues and bodily fluids (Porous surface on the SLPIS provide attachment to a liquid B which is soaked in the porous surface. The liquid B is slippery/non-sticking to the outside environments. Para [0190]; The presence of the roughened surface promotes the spreading out and filling in of the droplet into the valleys of the roughened surface. Roughened surface of the substrate is provided [0151], to create a uniformly-coated slippery layer. Para [0151]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, 17-21, 28-32, 34, 36, 37-38,  84, 85, 87, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20090306475) in view of Aizenberg (US 20140147627).
In regards to claim 1, Yamamoto discloses an endoscope (FIG. 1, an endoscope system 2; Para [0028]), comprising: 
an insertion tube (an insert section 17; Para [0029]) and a proximal body (an operation section 18; Para [0029]), the insertion tube starting from the proximal body and having a distal end with an objective lens (an objective optical system 36; para [0033]; FIG. 4) for imaging, and the proximal body housing one or more control knobs (an angle knob 30; para [0032]; FIG. 1) for rotating and angulating the distal end of the insertion tube; 
at the distal end of the insertion tube, an illumination source ( light guide 24 or 25) designed to project light from an illumination emitter (lighting windows 32 and 33; Para [0034]) at the distal end of the insertion tube, and an image collector (arrangement comprising CCD 38 to collect and transmit light; FIG. 4; para [0032], [0034]; This is equivalent to the camera, FIG. 1D which is the 112(f) interpretation of the term “image collector”.) designed to collect light to form an image of objects at the distal end. 
Yamamoto does not positively disclose a substrate designed to exclude tissues and bodily fluids from interference with the image collector, the substrate designed to present a wetting surface at the distal end of the insertion tube to entrain a lubricating fluid on that wetting surface, the lubricating fluid being immiscible with  the bodily fluids, the wetting surface being designed to present wetting to the lubricating fluid preferentially relative to the bodily fluids, the wetting surface and the wetting it presents being designed to entrain the lubricating fluid in a layer that is 
Analogous art Aizenberg is directed to creating slippery liquid-infused porous surfaces (SLIPS) for modifying surface features of robotic endoscopes (abstract and para [0334]) wherein Aizenberg discusses that SLIPS can be applied over the optical component to prevent adhesion of complex biological fluids, materials, cells, tissues during operation (para [00034]) and teaches 
a substrate (SLIPS formed on the sidewall of both of the interior and exterior of a tubing/pipe; FIG. 7E; abstract; para [0079]) designed to exclude tissues and bodily fluids from interference with the image collector, the substrate designed to present a wetting surface at the distal end of the insertion tube to entrain a lubricating fluid on that wetting surface (Porous surface on the SLPIS provide attachment to a liquid B which is soaked in the porous surface. The liquid B is slippery/non-sticking to the outside environments. Para [0190]; The roughened surface has a greater affinity towards the lubricating liquid as compared to the object fluid; Para [0055]), the lubricating fluid being immiscible with the bodily fluids (The lubricating fluid (Liquid B) and the object or liquid to be repelled (Object A) are immiscible and do not chemically interact with each other. Para [0133]), the wetting surface being designed to present wetting to the lubricating fluid preferentially relative to the bodily fluids, the wetting surface and the wetting it presents being designed to entrain the lubricating fluid in a layer that is ultra-smooth, slippery, and optically transparent over the wetting surface during exposure to the tissues and bodily fluids (Porous surface on the SLPIS provide attachment to a liquid B which is soaked in the porous surface. The liquid B is slippery/non-sticking to the outside environments. Para [0190]; The presence of the roughened surface promotes the spreading out and filling in of 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to use the non-sticky substrate at the distal end of endoscope as taught by Aizenberg so that endoscope surface could be made non-sticky to the outside environments (Para [0190] of Aizenberg).

In regards to claim 8, Yamamoto in view of Aizenberg teaches  the endoscope of claim 1, wherein the lubricating fluid comprises silicone oil, or mixtures thereof (Aizenberg: Liquid B can be selected from a number of different liquids. For example, perfluorinated hydrocarbons or organosilicone compound (e.g. silicone elastomer) and the like can be utilized. Para [0212]).

In regards to claim 9, Yamamoto in view of Aizenberg teaches discloses the endoscope of claim 1, wherein the lubricating fluid is a perfluoropolyether (Aizenberg: Perfluoropolyethers is used as lubricating fluid; Para [0212]).

In regards to claim 11, Yamamoto in view of Aizenberg teaches the endoscope of claim 1, wherein the wetting surface is functionalized to accept wetting by and to retain the lubricating fluid by a coating (Aizenberg: The surface of the replica of SLIPS, para [0086], can be chemically functionalized with low surface energy coating such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane or other reagents having appropriate reactive end groups and 

  	In regards to claim 17, Yamamoto in view of Aizenberg teaches the endoscope of claim 1, wherein the substrate is integral with an optical lens (Yamamoto: capturing lens window 31; FIG. 4; Aizenberg: SLIPS can be applied over optical component; para [00333], [0334]. When the SLIPS is applied over optical component 31, the SLIPS becomes integral with the optical component) for the image collector.  

In regards to claim 18, Yamamoto in view of Aizenberg teaches the endoscope of claim 1, wherein the substrate is not integral with an optical lens for the image collector (Yamamoto: objective optical system 36; FIG. 4. Optical system 36 being inside the window 31, FIG. 4, the applied SLIPS would not be integral with the optical system 36 which is inside the external window 31.).  

In regards to claim 20, Yamamoto in view of Aizenberg teaches the endoscope of claim 1, wherein the wetting surface is a porous surface of the substrate, the substrate being solid, the porosity designed to preferentially accept wetting by and to retain the lubricating fluid relative to the bodily fluids (Aizenberg: Substrate comprises a porous material and can be a polymer, sapphire or glass; Para [0012]-[0014], [0024], [0030]; The tip of the endoscope can be patterned to provide a porous surface (i.e., roughened surface). Para [0335]; Self-healing slippery liquid-infused surface (SLIPS) is a porous surface. Para [0060]).

In regards to claim 21, Yamamoto in view of Aizenberg teaches the endoscope of claim 20, wherein the wetting surface is formed by nanoparticles (Aizenberg: Micro/nanoparticles are sprayed onto a solid surface (either flat/roughened). Para [0177]; silica-based particles; Para [0382] ) . 
  
In regards to claim 28, Yamamoto in view of Aizenberg teaches the endoscope of claim 20, wherein the substrate has a porous but solid surface comprising glass, sapphire, or a transparent polymer (Aizenberg: Substrate comprises a porous material and can be a polymer, sapphire or glass; Para [0012]-[0014], [0024], [0030]; The tip of the endoscope can be patterned to provide a porous surface (i.e., roughened surface). Para [0335]; self-healing slippery liquid-infused surface (SLIPS) is porous surface; para [0060]).  

In regards to claim 29, Yamamoto in view of Aizenberg teaches the endoscope of claim 21, wherein the wetting surface is formed by silica nanoparticles or other inorganic oxide nanoparticles (Aizenberg: Micro/nanoparticles are sprayed onto a solid surface (either flat/roughened). Para [0177]; silica-based particles; Para [0382]).  

In regards to claim 30, Yamamoto in view of Aizenberg teaches  the endoscope of claim 11, wherein the wetting surface is functionalized to accept wetting by and to retain the lubricating fluid by a coating of partially or fully fluorinated alkyl chains using chlorosilane coupling, amide coupling, or glicydyl chemistry which is reactive with the surface of the substrate (Aizenberg: The surface of SLIP replica can be chemically functionalized with low surface energy coating such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane or other 

In regards to claim 31, Yamamoto in view of Aizenberg teaches the endoscope of claim 30, wherein the wetting surface is functionalized to accept wetting by and to retain the lubricating fluid by a coating of (1 H, 1 H, 2H, 2H-tridecafluorooctyl)-trichlorosilane (Aizenberg: The surface of the replica can be chemically functionalized with low surface energy coating such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane or other reagents having appropriate reactive end groups and straight or branched hydrocarbon or fluorocarbon chains or their combinations. Para [0160]; polymeric replica; Para [0210]).  

In regards to claim 32, Yamamoto in view of Aizenberg teaches the endoscope of claim 1, wherein the wetting surface is functionalized to accept wetting by and to retain the lubricating fluid by a coating of a hydrocarbon group, and the hydrocarbon group is linear, branched, or combinations thereof (Aizenberg: (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane or other reagents having appropriate reactive end groups and straight or branched hydrocarbon or fluorocarbon chains or their combinations. Para [0160]; polymeric replica; Para [0210]; The group in these compounds could be linear or branched and some or all linear. Para [0212]).  

In regards to claim 34, Yamamoto in view of Aizenberg teaches the endoscope of claim 21, wherein the lubricating fluid is silicone oil, and mixtures thereof (Aizenberg: Liquid B can be selected from a number of different liquids. For example, perfluorinated hydrocarbons or organosilicone compound (e.g. silicone elastomer) and the like can be utilized. Para [0212]).  

In regards to claim 36, Yamamoto in view of Aizenberg teaches the endoscope of claim 1, wherein the lubricating fluid is selected from the group consisting of a perfluorinated fluid (Aizenberg: Slippery surfaces with exceptional pressure stability, optical transparency, and self-healing characteristics were formed using a perfluorinated liquid. Para [0347], [0212]), tertiary perfluoroalkylamine, perfluorotri-n-pentylamine, perfluorotri-n-butylamine, a perfluoroalkylsulfide, a perfluoroalkylsulfoxide, a perfluoroalkylemer, a perfluorocycloether, a perfluoropolyether, a perfluoroalkylphosphine, a perfluoroalkylphosphmeoxides, a polydimethylsiloxane, functional modifications of polydimethylsiloxane, partially or fully fluorinated oils, and mixtures thereof.  

In regards to claim 37, Yamamoto in view of Aizenberg teaches the endoscope of claim 8, wherein the lubricating fluid comprises a mixture of silicone oils of different viscosities (Aizenberg: silicone oil has viscosity 10-500cst. Para [0022], [0095]; Silicone oil contains modified silicone oils; Para [0023], [0126].).  

In regards to claim 38, Yamamoto in view of Aizenberg teaches the endoscope of claim 36, wherein the lubricating fluid is perfluoroperhydrophenanthrene or perfluorodecalin (Aizenberg: Slippery surfaces with exceptional pressure stability, optical transparency, and self-healing characteristics were formed using a perfluorinated liquid. Para [0347], [0212]).  

In regards to claim 84, Yamamoto in view of Aizenberg teaches the endoscope of claim 1, wherein the image collector includes a CMOS or CCD chip (Yamamoto: CCD 38; FIG. 4; para [0032]).  

In regards to claim 85, Yamamoto in view of Aizenberg teaches the endoscope of claim 1, wherein the image collector includes a rod lens imaging lens (Yamamoto: FIG. 4; an objective optical system 36; para [0033]).  

In regards to claim 87, Yamamoto in view of Aizenberg teaches the endoscope of claim 1, wherein the illumination source includes a fiber optic illumination system (Yamamoto: Light guides 24 and 25 for leading illumination light. para [0031]).  



Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20090306475) in view of Aizenberg (US 20140147627) and further in view of Axon (US 20130090527).
In regards to claim 19, Yamamoto in view of Aizenberg teaches the endoscope of claim 18, however, does not positively teach wherein the substrate is a disposable component reversibly secured to a distal window of the endoscope.
Analogous art Axon is directed to a cover for use with medical devices (abstract) and teaches wherein the substrate is a disposable component reversibly secured to a distal window of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto and use disposable cover as taught by Axon so that disposable substrate could be made to fit separately with the various sizes (para [0089] of Axon) of endoscope.
In regards to claim 88, Yamamoto in view of Aizenberg teaches the endoscope of claim 1, however, does not positively teach wherein the lubricating fluid is selected from the group consisting of food-grade oil. 
Axon teaches wherein the lubricating fluid is selected from the group consisting of food-grade oil (Suitable hydrophobic agents include, but are not limited to, silicone, glycerine, olive oil, castor oil, chlorotrifluoroethylene (CTFE oil) and polyphenyl ethers or a mixture thereof. Para [0076]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yamamoto and include food-grade oil as lubricating fluid for safety of a patient as compared to the other non-food grade oil/liquid.

Claims 1, 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 20030023143) in view of Aizenberg (US 20140147627). 
In regards to claim 1, Abe discloses endoscope (endoscope 1; FIG. 1), comprising: 
an insertion tube (insertion section 2) and a proximal body (FIG. 1), the insertion tube starting from the proximal body and having a distal end (distal end portion 23; Para [0035]) with 
at the distal end of the insertion tube, an illumination source (light guide 32, for transmitting illumination light emitted from a light source device to the distal end of the insertion section; abstract; para [0006]) designed to project light from an illumination emitter at the distal end of the insertion tube, and an image collector (image guide 31; objective lens 39; para [0037], [0043]-[0044]; FIG. 3) designed to collect light to form an image of objects at the distal end.
Abe does not positively teach disclose a substrate designed to exclude tissues and bodily fluids from interference with the image collector, the substrate designed to present a wetting surface at the distal end of the insertion tube to entrain a lubricating fluid on that wetting surface, the lubricating fluid being immiscible with  the bodily fluids, the wetting surface being designed to present wetting to the lubricating fluid preferentially relative to the bodily fluids, the wetting surface and the wetting it presents being designed to entrain the lubricating fluid in a layer that is ultra-smooth, slippery, and optically transparent over the wetting surface during exposure to the tissues and bodily fluids.
Analogous art Aizenberg is directed to slippery liquid-infused porous surfaces (SLIPS) that can be utilized with robotic endoscope (abstract and para [0334]) and teaches a substrate (SLIPS formed on the sidewall of both of the interior and exterior of a tubing/pipe; FIG. 7E; abstract; para [0079]) designed to exclude tissues and bodily fluids from interference with the image collector, the substrate designed to present a wetting surface at the distal end of the insertion tube to entrain a lubricating fluid on that wetting surface (Porous surface on the SLPIS provide attachment to a liquid B which is soaked in the porous surface. The liquid B is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe and use the substrate at the distal end of endoscope as taught by Aizenberg so that endoscope surface could be non-sticking to the outside environments (Para [0190] of Aizenberg).
In regards to claim 86, Abe in view of Aizenberg discloses the endoscope of claim 1, wherein the image collector includes a fiber optic image collector (Abe: image guide 31; objective lens 39; para [0037], [0043]-[0044]; FIG. 3).

 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection has been made in view of amendment.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795